
	

115 SRES 565 ATS: Honoring the 40th anniversary of Naval Submarine Base Kings Bay in Kings Bay, Georgia. 
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 565
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2018
			Mr. Perdue (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Armed Services
		
		December 11, 2018Committee discharged; considered and agreed to with an amended preambleRESOLUTION
		Honoring the 40th anniversary of Naval Submarine Base Kings Bay in Kings Bay, Georgia. 
	
	
 Whereas, in 1954, the Department of the Army began to acquire land at Kings Bay, Georgia, to build a military ocean terminal to ship ammunition in case of a national emergency;
 Whereas the facility at Kings Bay, Georgia, was completed in 1958, but since there was no immediate operational need for the installation, the base was placed in an inactive ready status;
 Whereas, in 1975, during treaty negotiations between the United States and Spain, the countries agreed to move Submarine Squadron 16, the fleet ballistic missile submarine squadron, from its operational base at Rota, Spain;
 Whereas, after evaluating more than 60 sites along the Atlantic and Gulf Coasts, the Department of the Navy selected Kings Bay, Georgia, as the new home of Submarine Squadron 16;
 Whereas, from January to July 1978, the first group of sailors arrived at Kings Bay, Georgia, to transfer the base from the Department of the Army to the Department of the Navy;
 Whereas the Naval Submarine Support Base Kings Bay was established in a developmental status on July 1, 1978;
 Whereas construction of Naval Submarine Base Kings Bay was the largest peacetime construction program ever undertaken by the Department of the Navy;
 Whereas, in May 1979, the Department of the Navy selected Naval Submarine Base Kings Bay as the preferred East Coast site for Ohio-class submarines;
 Whereas, on October 23, 1980, the Secretary of the Navy announced Naval Submarine Base Kings Bay as the future home of the new Ohio-class submarine;
 Whereas, on January 15, 1989, the first Trident ballistic missile submarine, the USS Tennessee (SSBN 734), arrived at Naval Submarine Base Kings Bay;
 Whereas the Coast Guard commissioned the successful Maritime Force Protection Unit, the first of its kind, on July 24, 2007, at Naval Submarine Base Kings Bay to provide enhanced security for the SSBN fleet of the United States within the homeport transit area;
 Whereas Camden County, Georgia, is home to 1 of 6 Coast Guard Atlantic Area Maritime Safety and Security Teams that conduct missions including counter-drug and migrant interdiction boardings and escorts for high-capacity passenger vessels;
 Whereas Marine Corps Security Force Battalion Kings Bay secures strategic assets within the Strategic Weapons Facility Atlantic area of responsibility in order to prevent unauthorized access or loss of control;
 Whereas Naval Submarine Base Kings Bay was named the top military installation in the Department of Defense for 2007, receiving the Commander-in-Chief's Installation Excellence Award for its ability to sustain its mission, increase productivity, and enhance quality of life;
 Whereas Naval Submarine Base Kings Bay is the state-of-the-art home to the Trident II Submarines of the Atlantic Fleet in St. Marys, Georgia;
 Whereas Submarine Group 10 exercises operational and administrative control of Ohio-class ballistic missile submarines and guided missile submarines stationed at Naval Submarine Base Kings Bay;
 Whereas 6 ballistic missile submarines make up Submarine Squadron 20 and are currently assigned to Naval Submarine Base Kings Bay: USS Maryland (SSBN 738), USS Rhode Island (SSBN 740), USS Tennessee (SSBN 734), USS West Virginia (SSBN 736), USS Wyoming (SSBN 742), and USS Alaska (SSBN 732);
 Whereas 2 guided missile submarines make up Submarine Squadron 16 and are currently assigned to Naval Submarine Base Kings Bay: USS Florida (SSGN 728) and USS Georgia (SSGN 729);
 Whereas the Department of the Navy stores the strategic assets of the United States at the Strategic Weapons Facilities at Kings Bay, Georgia;
 Whereas the Strategic Weapons Facility Atlantic is responsible for assembling the D–5 missile and processing missile guidance and launcher subsystem components for the ballistic missile submarine fleet;
 Whereas the Naval Submarine Support Center provides critical support services to the submarines and staffs of Submarine Squadron 16, Submarine Squadron 20, and all visiting and other assigned units, which allows the team at Naval Submarine Base Kings Bay to work efficiently and effectively;
 Whereas the D–5 ballistic missile is the heart of the Trident weapons system of the United States; Whereas the D–5 Life Extension Program of the Department of the Navy will extend the life of the D–5 missiles until 2040;
 Whereas the Trident Refit Facility provides timely and top-quality industrial and logistics support to Trident ballistic missile submarines of the United States;
 Whereas the Trident Training Facility trains sailors in the skills necessary to operate and maintain Trident submarines and systems;
 Whereas one of the largest covered dry docks of the Northern Hemisphere is located at Naval Submarine Base Kings Bay;
 Whereas construction of not less than 12 Columbia-class submarines is scheduled to begin in 2021, with the first submarine slated to be fully operable by 2031;
 Whereas Naval Submarine Base Kings Bay is responsible for $1,142,000,000 in total economic output to the Camden County area; and
 Whereas The Camden Partnership has supported Naval Submarine Base Kings Bay since its inception, and continues to promote the ability of the base to conduct current and future missions, and the ability of the community to provide a highly qualified workforce: Now, therefore, be it
		
	
 That the Senate— (1)honors Naval Submarine Base Kings Bay on its 40th anniversary;
 (2)commends the thousands of men and women who have worked and trained at Naval Submarine Base Kings Bay;
 (3)honors the people of Camden County and the Georgia coastal communities for their continued support of Naval Submarine Base Kings Bay; and
 (4)looks forward to Naval Submarine Base Kings Bay continuing its instrumental role in the strategic deterrence and national defense of the United States.
			
